Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00034-CV

                        IN THE INTEREST OF D.M.H., Jr., a Child

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00016
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED June 19, 2019.


                                               _____________________________
                                               Beth Watkins, Justice